Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the TD and remarks filed on 02/11/2022.
Claims 21-37 are currently pending. 
Claims 1-20 are canceled.
The Terminal Disclaimer filed on 03/16/2022 has been approved to overcome the ODP rejection in the previous office action.


Allowable Subject Matter
Claims 21-37, renumbered as 1-17, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-37 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“while the cited portion of 3GPP states that the service request in step 1a is encapsulated in the RRC and S1 AP messages, the Office Action fails to cite any passages in 3GPP teaching or suggesting that the Service Request in step la is encapsulated in an RRC connection setup complete message.”
Furthermore, Francesca has not been applied to remedy the above-identified deficiency.

 (remarks, page 4 of 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bangolae et al (US 20150373733 A1) is pertinent [but not prior art] to determining whether an RRC connection complete message received from the UE includes a non-access stratum (NAS) extended service request that includes a device properties information element (IE) indicating that an SDRB should be established.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419